           Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

ROBERT JOHNSON,                              *

     Plaintiff,                              *
                                                         Civil Action No. GLR-19-995
v.                                           *

OFFICER MOMODU GONDO, et al.,                *

     Defendants.                     *
                                    ***
                             MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendant Jemell Rayam’s Motion to

Dismiss Complaint (ECF No. 19); Defendant Momodu Gondo’s Motion to Dismiss (ECF

No. 22); and Defendants Baltimore City Police Department, Mayor & City Council of

Baltimore, and former Baltimore City Police Commissioners Anthony W. Batts and

Frederick H. Bealefeld, III’s (collectively, the “City”) Motion to Dismiss (ECF No. 23).

The Motions are ripe for disposition, and no hearing is necessary. See Local Rule 105.6

(D.Md. 2018). For the reasons outlined below, the Court will grant in part and deny in part

Rayam and Gondo’s Motions and deny the City’s Motion.

                                I.     BACKGROUND1

       On August 27, 2014, Defendants Gondo and Rayam, then members of the Baltimore



       1
          Unless otherwise noted, the Court takes the following facts from Johnson’s
Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(citations omitted). To the extent the Court discusses facts that Johnson does not allege in
his Complaint, they are uncontroverted, and the Court views them in the light most
favorable to the non-moving party. Additional facts will be discussed where relevant to the
analysis.
          Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 2 of 14



City Police Department’s (“BPD”) Gun Trace Task Force (“GTTF”), stopped the car in

which Plaintiff Robert Johnson was a passenger. (Compl. ¶¶ 93–94, ECF No. 1). Johnson

alleges that the traffic stop was not supported by probable cause. (Id. ¶ 93). Gondo and

Rayam ordered Johnson and the driver, Jeffrey Simmons, out of the car and searched them

before searching the car. (Id. ¶¶ 94–95). Johnson alleges that Gondo and Rayam falsely

asserted that they found a firearm inside the car. (Id. ¶¶ 95–96). Johnson and Simmons

were arrested and charged with firearm offenses. (Id. ¶ 97).

         At the time of his arrest, Johnson was on probation in an unrelated case, and this

new arrest constituted a violation of his probation. (Id. ¶ 98). Johnson alleges that he was

“pressured” into accepting a plea agreement “due to the collateral consequences of the

potential probation violation.” (Id. ¶ 99). “Under duress” and “with the assurance” that

Gondo and Rayam would testify against him, Johnson pled guilty on November 18, 2014

and was sentenced to five years of incarceration. (Id. ¶ 100; Rayam Mot. Dismiss Compl.

[“Rayam Mot. Dismiss”] ¶ 11, ECF No. 19-1). Johnson remained incarcerated for four

years. (Compl. ¶ 101).

         On February 23, 2017, Rayam and other GTTF members were indicted under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”) for, among other things,

falsifying arrest reports and stealing narcotics seized during traffic stops. (Id. ¶ 58). Rayam

pled guilty to conspiracy, admitting that he stole money from citizens he detained and

arrested, sometimes sharing the proceeds with other GTTF officers, including Gondo. (Id.

¶ 57).

         On December 18, 2017, Johnson and the State’s Attorney’s Office for Baltimore

                                              2
            Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 3 of 14



City moved to withdraw Johnson’s guilty plea. (See Rayam Mot. Dismiss Ex. C [“Joint

Mot. Withdraw Guilty Plea”], ECF No. 19-4).2 The Circuit Court for Baltimore City,

Maryland granted the motion on January 26, 2018. (See Rayam Mot. Dismiss Ex. D

[“Order Granting Joint Mot.”], ECF No. 19-5).

        On April 2, 2019, Johnson filed this lawsuit, seeking monetary damages. (ECF No.

1). As to former officers Gondo and Rayam, the Complaint alleges: false arrest (Count I);

false imprisonment (Count II); intentional infliction of emotional distress (“IIED”) (Count

III); violation of Articles 24 and 26 of the Maryland Declaration of Rights (Count IV); and

violation of the Fourth and Fourteenth Amendments, pursuant to 42 U.S.C. § 1983 (Count

V). (Compl. ¶¶ 105–129). Against the City, the Complaint alleges negligent supervision,

training, retention, and custom or policy of deliberate interference (Count VI).3 (Id. ¶¶ 130–

138).

        On July 15, 2019, Gondo and Rayam each filed a Motion to Dismiss. (ECF Nos. 19,


        2
          The general rule is that a court may not consider extrinsic evidence when resolving
a Rule 12(b)(6) motion without converting it to a motion for summary judgment.
Fed.R.Civ.P. 12(d); see also Chesapeake Bay Found., Inc. v. Severstal Sparrows Point,
LLC, 794 F.Supp.2d 602, 611 (D.Md. 2011). But this general rule is subject to several
exceptions. Of relevance here is the exception allowing the Court to consider matters of
public record, including state court records. Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176,
180 (4th Cir. 2009); see also Wittholn v. Fed. Ins. Co., 164 F.App’x 395, 397 (4th Cir.
2006) (per curiam) (concluding that state court records are public records of which a federal
district court may take judicial notice).
        3
          Contrary to the City’s assertion, Johnson has not failed to allege any causes of
action against BPD. Although BPD is not identified among the Defendants, immediately
underneath Count VI’s heading, Johnson concludes all of his causes of action with a
paragraph stating that he brings this action against BPD and the other named Defendants.
Moreover, Johnson’s Complaint levies allegations against BPD pertaining to its
supervision and training of officers and alleged condonation of officers’ misconduct. (See,
e.g., Compl. ¶¶ 68–81).
                                              3
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 4 of 14



22). The City filed its Motion to Dismiss on July 16, 2019. (ECF No. 23). On August 28,

2019, Johnson filed Oppositions to each Motion to Dismiss. (ECF Nos. 26, 27, 28). On

September 11, 2019, Gondo and Rayam each filed a Reply. (ECF Nos. 31, 32). The City

filed its Reply on September 18, 2019. (ECF No. 33).

                                   II.    DISCUSSION

A.     Fourth and Fourteenth Amendment Claims

       Before addressing the substance of the parties’ motions, the Court finds it helpful to

identify how Johnson’s Fourth and Fourteenth Amendment claims for false arrest and

imprisonment will be addressed based upon the United States Supreme Court’s ruling in

Manuel v. City of Joliet, Illinois, 137 S.Ct. 911 (2017).

       Claims brought pursuant to 42 U.S.C. § 1983 alleging fabrication of evidence may

rely upon either the Fourth Amendment or the Due Process Clause of the Fourteenth

Amendment. The question before the Manuel Court was whether the Fourth Amendment

governed claims for pretrial detention after the time that detention became “pursuant to

legal process.” 137 S.Ct. at 916. In answering that question in the affirmative, the Court

engaged in an analysis of the respective roles of the Fourth and Fourteenth Amendments

in § 1983 claims for wrongful detention. Id. at 917–18. The Court ultimately concluded

that the Fourth Amendment governs claims of pretrial detention both before and after a

judge’s probable-cause determination. Id. at 918. In contrast, “once a trial has occurred,

the Fourth Amendment drops out: A person challenging the sufficiency of the evidence to

support both a conviction and any ensuing incarceration does so under the Due Process

Clause of the Fourteenth Amendment.” Id. at 920 n.8

                                             4
           Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 5 of 14



       With this framework in mind, Johnson’s detention between his August 27, 2014

arrest and November 18, 2014 guilty plea will be analyzed under the Fourth Amendment,

and his period of incarceration beginning on November 18, 2014 will be analyzed under

the Fourteenth Amendment.

B.     Statute of Limitations4

       Johnson alleges false arrest and pretrial detention under the Fourth Amendment,

Article 24 of the Maryland Declaration of Rights, and common law; illegal search and

seizure in violation of Article 26; and IIED. All of these claims are time-barred.

       Pursuant to 42 U.S.C. § 1983, a plaintiff may file suit against any person who, acting

under color of state law, “subjects, or causes to be subjected, any citizen of the United

States or other person within the jurisdiction thereof to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws” of the United States. See,

e.g., Filarsky v. Delia, 566 U.S. 377 (2012). However, § 1983 “‘is not itself a source of

substantive rights,’ but provides ‘a method for vindicating federal rights elsewhere

conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443

U.S. 137, 144 n.3 (1979)).

       Section 1983 does not have an express statute of limitations, so to determine

whether a § 1983 claim has been timely filed, federal courts borrow from the most


       4
        The defense of limitations is ordinarily not considered in the context of a motion
to dismiss. Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). However,
“[w]hen it appears on the face of the complaint that the limitation period has run, a
defendant may properly assert a limitations defense through a Rule 12(b)(6) motion to
dismiss.” Miller v. Pac. Shore Funding, 224 F.Supp. 2d 977, 985 (D.Md. 2002), aff’d, 92
F.App’x 933 (4th Cir. 2004).
                                             5
           Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 6 of 14



analogous state law cause of action. Owens v. Balt. City State’s Attorney’s Office, 767

F.3d 379, 388 (4th Cir. 2014). In Maryland, tort claims for false arrest and false

imprisonment are governed by a three-year statute of limitation. Gray v. Maryland, 228

F.Supp.2d 628, 635 (D.Md. 2002).

       Federal law controls the accrual date on which limitations start to run, which turns

on common-law principles. Id. at 389. “‘Under those principles, it is the standard rule that

accrual occurs when the plaintiff has a complete and present cause of action’ against a

defendant—that is, when the plaintiff knows or has reason to know of his injury.” Id.

(quoting Wallace v. Kato, 549 U.S. 384, 388 (2007)). The statute of limitations for § 1983

claims “seeking damages for false arrest in violation of the Fourth Amendment, where the

arrest is followed by criminal proceedings, begins to run at the time the claimant becomes

detained pursuant to legal process.” Kato, 549 U.S. at 397.

       In Johnson’s criminal case, the District Court for Baltimore City, Maryland made a

probable cause determination on August 28, 2014 and bound the case over for trial. (See

Gondo Mot. Dismiss Ex. 1 [“State Ct. Dockets”] at 3, ECF No. 22-2).5 Johnson was held

without bond pending trial. Id. On November 5, 2014, Johnson was arraigned in Circuit

Court and later pled guilty on November 18, 2014. Id. at 5. Thus, Johnson’s Fourth

Amendment claim accrued, at the earliest, on August 28, 2014 and, at the absolute latest,

on November 18, 2014. Under the most generous calculation, Johnson’s claim became

time-barred by November 18, 2017. Accordingly, his Complaint, filed April 2, 2019, is


       5
        Citations refer to the pagination assigned by the Court’s Case Management and
Electronic Case Files (“CM/ECF”) system.
                                             6
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 7 of 14



untimely. Johnson attempts to invoke the discovery rule to avoid dismissal. The Court is

not persuaded.

       Under the discovery rule, “a plaintiff’s cause of action accrues when the plaintiff

knows or reasonably should have known of the wrong.” Brown v. Neuberger, Quinn,

Gielen, Rubin & Gibber, P.A., 731 F.Supp.2d 443, 449 (D.Md. 2010) (citing Lumsden v.

Design Tech Builders, Inc., 749 A.2d 796, 801 (2000)), aff’d, 495 F.App’x 350 (4th Cir.

2012). However, “[t]his standard . . . does not require actual knowledge on the part of the

plaintiff but may be satisfied if the plaintiff is on ‘inquiry notice.’” Dual Inc. v. Lockheed

Martin Corp., 857 A.2d 1095, 1104 (Md. 2004). A plaintiff is on inquiry notice when the

plaintiff “possesses facts sufficient to cause a reasonable person to investigate further” such

that a “diligent investigation” would have revealed his victimization under the alleged tort.

Id. (internal quotes and citations omitted). The Maryland Court of Appeals has held that

the discovery rule is applicable generally in all actions. See Poffenberger v. Risser, 431

A.2d 677, 680 (Md. 1981).

       Here, Johnson claims that he could not have known of the fabrication at the time of

his arrest because he was neither the owner nor driver of the car, and he was ordered out

of the car before Gondo and Rayam searched it. Johnson asserts that the statute of

limitations is thus tolled until March 2017, when he learned of the GTTF officers’ RICO

indictment. However, Johnson’s Complaint contradicts this argument.

       First, the Complaint alleges that, after searching the car, “Officers Gondo and

Rayam falsely asserted that they found a firearm inside the vehicle and arrested both Mr.

Johnson and Mr. Simmons,” (Compl. ¶ 96), which implies that Johnson was aware of the

                                              7
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 8 of 14



falsification at the time of his arrest. This implication is further supported by Johnson’s

assertion, in relation to his IIED claim, that “Defendant Officers caused Mr. Johnson to

experience hysteria and fright when they told blatant lies to frame Mr. Johnson causing

him emotional distress of a severe nature.” (Id. ¶ 119). If Johnson was unaware of the

fabrication until March 2017 and was released from custody less than a year later, it is

unclear how or why he would have experienced “hysteria and fright” or emotional distress

at the time of his arrest. The more plausible inference is that Johnson knew about the

alleged fabrication at the time of his arrest and suffered emotional distress as a result.

       Second, Johnson’s Complaint alleges facts that should have, at a minimum, put him

on “inquiry notice” at the time of his arrest that he may have a cause of action against

Gondo and Rayam. To that point, Johnson alleges that the traffic stop was not supported

by probable cause—a fact that, if true, not only supports a separate constitutional violation,

but also undermines Johnson’s assertion that he was unaware that he may have a cause of

action against BPD.

       Third, Johnson’s Complaint alleges how pervasive and publicized BPD officers’

misconduct was in the years preceding, and month immediately following, Johnson’s

arrest. For example, the Complaint alleges that in January 2006, the Baltimore Sun

published an article on BPD’s “Flex Squads,” reporting that “‘[d]efense attorneys,

prosecutors and community members say they have heard for years about allegations of

misconduct that included planted drugs and troublesome practices about how suspects were

treated and charged.’” (Compl. ¶ 22) (emphasis added). The article continued: “‘[P]revious

allegations against certain officers have been made as to the planting of controlled

                                              8
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 9 of 14



dangerous substances on citizens in an effort to knowingly make false arrests.’” (Id.). The

Complaint further asserts that in September 2006, the Associated Press reported that

“‘dozens of criminal cases have been thrown out because of misconduct allegations against

the specialized unit, allegations that have led the department to reassign all seven of the

unit’s members to desk jobs.’” (Id. ¶ 34). In September 2014, just one month after

Johnson’s arrest, the Baltimore Sun published another investigative article, revealing that

“‘[o]fficers in the [Violent Crimes Impact Sections] were accused by prosecutors of lying

on a search warrant’” and that “‘[m]any lawsuits against the City stemmed from the now

disbarred VCIS.” (Id. ¶ 37). Given Johnson’s allegations that BPD’s specialized units have

been subject to public scrutiny both before and immediately after his arrest, the Court finds

it difficult to conclude that Johnson would have been unaware, until March 2017, of a

potential claim against BPD stemming from his arrest.

       In sum, Johnson’s April 2, 2019 Complaint, filed almost five years after his arrest,

is untimely and cannot be saved by the discovery rule. Johnson’s common law claim for

false arrest (Count I); common law false imprisonment claim (Count II); IIED claim (Count

III); illegal search and seizure claims under Article 26 of the Maryland Declaration of

Rights and false imprisonment and unlawful seizure claims under Article 24 (Count IV)

are also subject to a three-year statute of limitations and must be dismissed for the reasons

stated above. See Barnhill v. Strong, No. CIV. JFM 07-1678, 2008 WL 544835, at *2

(D.Md. Feb. 25, 2008) (explaining that state causes of action for false arrest, false

imprisonment, and unlawful search and seizure, filed pursuant to the Maryland Declaration

of Rights and those filed pursuant to the common law, are subject to a three-year statute of

                                             9
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 10 of 14



limitations).

       Next, the Court considers the sufficiency of Johnson’s § 1983 claims for fabrication

of evidence under the Fourteenth Amendment and for negligent supervision, training,

retention and custom or policy of deliberate indifference.6

C.     Failure to State a Claim

       1.       Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it

does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is plausible

on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory



       6
        It is undisputed that Johnson’s fabrication of evidence claim under the Fourteenth
Amendment is not time-barred. The three-year statute of limitations for § 1983 fabrication
claims begins to run when the criminal proceedings against the accused terminates in his
favor. See McDonough v. Smith, 139 S.Ct. 2149, 2161 (2019). Here, Johnson’s criminal
case terminated in his favor on January 26, 2018 when the Circuit Court granted Johnson’s
motion to withdraw his guilty plea.

                                               10
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 11 of 14



statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d

445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d sub nom., Goss v. Bank of Am., NA, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005)

(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But the court need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.

       2.     Analysis

       Police officers violate due process when they fabricate or falsify evidence that is

used to secure a defendant’s conviction. Burgess v. Balt. Police Dep’t, 300 F.Supp.3d 696,

707 (D.Md. 2018), appeal dismissed sub nom. Burgess v. Goldstein, 763 F.App’x 301 (4th

Cir. 2019). To establish a § 1983 claim for fabrication of evidence, a plaintiff must show

that “(1) the defendants fabricated evidence, and (2) the fabrication ‘resulted in a

deprivation of [the plaintiff’s] liberty.’” Martin v. Conner, 882 F.Supp.2d 820, 847 (D.Md.

2012) (quoting Washington v. Wilmore, 407 F.3d 274, 282 (4th Cir. 2005)). As the United

States Court of Appeals for the Fourth Circuit explained in Massey v. Ojaniit, “[f]abrication

                                              11
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 12 of 14



of evidence alone is insufficient to state a claim for a due process violation; a plaintiff must

plead adequate facts to establish that the loss of liberty—i.e., his conviction and subsequent

incarceration—resulted from the fabrication.” 759 F.3d 343, 354 (4th Cir. 2014) (citing

Washington, 407 F.3d at 282–83). The causation element requires that the deprivation of

liberty “‘was a reasonably foreseeable result of [the defendants’] initial act of fabrication.’”

Martin, 882 F.Supp.2d at 847. Further, § 1983 fabrication claims, “‘like their common law

brethren, require a demonstration of both but-for and proximate causation.’” Massey, 759

F.3d at 354 (quoting Evans v. Chalmers, 703 F.3d 636, 347 (4th Cir. 2012)).

       Defendants argue that Johnson’s conviction and subsequent incarceration resulted

from his guilty plea, not from the introduction of fabricated evidence at a trial. For his part,

Johnson relies upon United States v. Fisher, 711 F.3d 460 (4th Cir. 2013), in support of his

claim that Gondo and Rayam’s fabrication was the “but for” and “proximate cause” of his

deprivation of liberty.

       In Fisher, a BPD officer applied for a search warrant for Fisher’s house and car,

falsely averring in the affidavit that a confidential information told him that Fisher owned

a gun and distributed drugs from his house and car. 711 F.3d at 462–63. When the warrants

were executed, the officer found narcotics and a firearm, and Fisher subsequently pled

guilty to the firearm offense. Id. at 463. The officer was later indicted and admitted to

falsifying the affidavit he submitted in connection with Fisher’s case. Id. Fisher moved to

vacate his guilty plea, but the United States District Court for the District of Maryland

denied the motion, concluding that despite the officer’s misconduct, Fisher pled guilty and

there was no indication that the prosecution was aware of the fabrication. Id. at 463–64.

                                              12
        Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 13 of 14



The Fourth Circuit reversed, concluding that “[g]iven the totality of the circumstances of

this case—a law enforcement officer intentionally lying in an affidavit that formed the sole

basis for searching the defendant’s home, where evidence forming the basis of the charge

to which he pled guilty was found—[d]efendant’s plea was involuntary and violated his

due process rights.” Id. at 469.

       Johnson argues that, as in Fisher, his guilty plea was involuntary because it was

offered in response to a criminal prosecution that would not have been initiated but for

Gondo and Rayam’s fabrication. Johnson further argues that because his guilty plea was

involuntary, it does not break the causation chain.

       The Court concludes that, at this stage, there is insufficient evidence in the record

to assess the voluntariness of Johnson’s guilty plea in his underlying criminal case. A

record must be developed through discovery as to whether Gondo and Rayam are entitled

to summary judgment on this claim.7 Thus, the Motion is denied as to Johnson’s § 1983

claim for fabrication of evidence under the Fourtheenth Amendment.

       Because Johnson may have a viable Fourtheenth Amendment claim for fabrication,

the Court will also deny the City’s Motion as to Johnson’s Monell claims for negligent

supervision, training, retention and custom or policy of deliberate indifference.8 See

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978); Robertson v.



       7
          For example, there is no evidence in the record of a specific ground for the vacation
of the guilty plea, a transcript of the proceeding, whether Johnson admitted possession of
a firearm or merely affirmed that there was sufficient evidence to establish his guilt, and/or
whether Gondo or Rayam admitted to planting the firearm.
        8
          For this same reason, the Court will not reach Baltimore’s immunity argument.
                                              13
       Case 1:19-cv-00995-GLR Document 36 Filed 03/31/20 Page 14 of 14



Prince George’s Cty, 215 F.Supp.2d 664, 665 (D.Md. 2002) (reiterating that a

“municipality cannot be liable under Monell, unless the plaintiff can establish that an

individual employee of the municipality has committed a constitutional violation”).

                                   III.   CONCLUSION

      For the foregoing reasons, the Court will grant in part and deny in part Rayam’s

Motion to Dismiss Complaint (ECF No. 19) and Gondo’s Motion to Dismiss (ECF No.

22). The Court will grant the Motions as to Counts I, II, III, and IV, and deny the Motions

as to Count V, as it relates to Johnson’s § 1983 claim under the Fourteenth Amendment for

fabrication of evidence. Additionally, the Court will deny the City’s Motion to Dismiss for

Failure to State a Claim (ECF No. 23) and deny the City’s Motion to Dismiss (ECF No.

20), which was filed in error, as moot. A separate Order follows.

Entered this 31st day of March, 2020.




                                                     /s/                 .
                                          George L. Russell, III
                                          United States District Judge




                                            14
